[Cite as State v. Napier, 2020-Ohio-5457.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




 STATE OF OHIO,                                    :

        Appellant,                                 :         CASE NO. CA2020-03-038

                                                   :              OPINION
     - vs -                                                       11/30/2020
                                                   :

 JAMES E. NAPIER,                                  :

        Appellee.                                  :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2010-08-1378



Schiavone Law Office, Frank J. Schiavone, IV, 2 South Third Street, Suite 300, Hamilton,
Ohio 45011, for appellee

Michael T. Gmoser, Butler County Prosecuting Attorney, Michael Greer, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellant



        S. POWELL, J.

        {¶ 1} Appellant, the state of Ohio, appeals the decision of the Butler County Court

of Common Pleas granting the motion to dismiss filed by appellee, James E. Napier. For

the reasons outlined below, we reverse the trial court's decision and remand this matter to

the trial court for further proceedings.
                                                                     Butler CA2020-03-038

      {¶ 2} On October 13, 2010, the Butler County Grand Jury returned an indictment

charging Napier with illegal manufacturing of drugs in violation of R.C. 2925.04, a second-

degree felony, illegal assembly or possession of chemicals for the manufacture of drugs in

violation of R.C. 2925.051, a third-degree felony, and aggravated possession of drugs in

violation of R.C. 2925.11, also a third-degree felony. The charges arose after it was alleged

Deputy William Brown with the Butler County Sheriff's Office discovered Napier in

possession of methamphetamine, and items used in the manufacture of methamphetamine,

at approximately 4:50 a.m. on the morning of July 3, 2010 at the buildings located at 2617

and 2613 Tylersville Road, Fairfield Township, Butler County, Ohio. The items Deputy

Brown discovered included aluminum foil, lighter fluid, camping fuel, coffee filters, several

mason jars containing certain unidentified liquids, and a substance that tests conducted by

the Hamilton County Crime Lab determined was 4.96 grams of methamphetamine. Napier

pled not guilty to the charges and was thereafter released on a $30,000 surety bond.

      {¶ 3} On January 27, 2011, Napier filed a motion to suppress. In support of his

motion, Napier alleged that he was subject to an unlawful search and seizure of his person

and property by Deputy Brown on the morning of July 3, 2010. Napier also alleged that the

incriminating statements he made to Deputy Brown that morning should be suppressed

because he made the statements during a custodial interrogation without first being advised

of his Miranda rights. The trial court held a hearing on Napier's motion on February 22,

2011. During this hearing, the trial court heard testimony from one witness, Deputy Brown.

      {¶ 4} Deputy Brown testified that he made contact with Napier at approximately

4:50 a.m. on the morning of July 3, 2010 after he noticed Napier outside a Tylersville Road

gas station crouched down outside the gas station between the ice machine and propane

gas exchange site "with flashlights and a flashlight [mounted] on his forehead." Believing

something could be amiss, Deputy Brown testified that he pulled his cruiser into the gas

                                             -2-
                                                                      Butler CA2020-03-038

station parking lot and directed the cruiser's headlights at Napier. Deputy Brown testified

that he then witnessed Napier immediately stand up and begin "moving quickly" towards

the buildings located next door at 2617 and 2613 Tylersville Road. Deputy Brown testified

that he also saw an orange extension cord plugged into one of the gas station's outside

electrical outlets running from the gas station to the buildings located next door. Deputy

Brown testified that the buildings located next door were at one time a used car lot, but were

now, as far as he could tell, "vacant, abandoned."

       {¶ 5} Deputy Brown testified that Napier was dressed in dark clothing and appeared

"extremely nervous." After parking his cruiser, Deputy Brown testified that he then exited

the vehicle, approached Napier, and asked Napier what he was doing outside the gas

station. To this, Deputy Brown testified that Napier told him he was "charging his cell

phone." Deputy Brown testified that Napier then provided him with an identification card

from Indiana and told him that he "owned the business next door and that the owner of the

gas station let him use the electricity because his building didn't have any." Deputy Brown

testified that an officer from the Fairfield Township Police Department then arrived on the

scene to provide backup. Once this officer arrived, Deputy Brown testified that he began

following the orange extension cord through the gas station's parking lot towards the

buildings located next door.

       {¶ 6} Deputy Brown testified the orange extension cord took him approximately 250

to 300 feet across the gas station parking lot to an open doorway entering into the buildings

located at 2617 and 2613 Tylersville Road. Once there, Deputy Brown testified that he saw

in plain view a duffle bag "laying in the doorway that was laying open" that contained "some

aluminum foil, some can (sic) of butane gas and the coffee filters." Deputy Brown testified

that he observed these items before he walked through the door while he was "standing in

the doorway." Deputy Brown testified that seeing these items raised his suspicions due to

                                             -3-
                                                                     Butler CA2020-03-038

his "[p]rior experience with the manufacture of methamphetamine" where the "same type of

materials" were being used to manufacture methamphetamine. Upon seeing these items,

Deputy Brown testified that he then continued inside the buildings to look for other possible

suspects.

      {¶ 7} Once inside, Deputy Brown testified that he observed two mason jars in a

back office that "had a clear liquid in it and a white substance laying on the bottom of the

liquid * * *." Deputy Brown testified that he also observed "white powder" on a piece of

aluminum foil in close proximity to the two mason jars, as well as a "methamphetamine pipe

laying on the desk that was inside that office." Deputy Brown testified that the door to that

office was open when he initially entered the buildings and that the office had candles

burning inside. Deputy Brown testified that the discovery of the two mason jars raised his

suspicions even further based on his experience with a "prior meth lab" that had the "same

type of objects, exactly similar to these circumstances." Deputy Brown testified that the

discovery of these items was consistent with what he had observed during his 13-year

career as a law enforcement officer with regard to the manufacture of methamphetamine.

      {¶ 8} Explaining what happened next, Deputy Brown testified:

             After clearing the building[s] and finding nobody inside, I
             returned out to Mr. Napier who was still with the Fairfield
             Township officer. I had asked him what was in the mason jars,
             he stated it was probably water. I then asked him what the white
             substance was in the bottom of the water, that's when he said
             that he was going to be honest, that he had a problem and it
             was meth.

             ***

             After that, you know, [I] continued speaking with him briefly,
             that's when [Napier] advised me that he had just gotten arrested
             over in Indiana for meth, and continued speaking, and that's
             when I called the drug vice unit.

      {¶ 9} Following Deputy Brown's testimony, and after considering the arguments


                                             -4-
                                                                        Butler CA2020-03-038

advanced by both parties, the trial court issued its decision from the bench denying Napier's

motion to suppress. In so holding, the trial court found exigent circumstances existed to

allow Deputy Brown to enter the buildings located at 2617 and 2613 Tylersville Road after

he observed in plain view an open duffle bag that Deputy Brown knew based on his training

and experience as a veteran law enforcement officer contained items commonly associated

with the manufacture of methamphetamine. The trial court also found the incriminating

statements Napier made to Deputy Brown were not subject to the exclusionary rule since

Napier was not in custody at the time he made the statements.

       {¶ 10} On March 14, 2011, the trial court revoked Napier's bond and issued a warrant

for Napier's arrest after he failed to appear before the trial court for a pretrial hearing. Ten

days later, on March 24, 2011, the trial court released Napier back on bond after reinstating

the $30,000 surety bond Napier had originally posted after he entered his not guilty plea.

After releasing Napier back on bond, the trial court then scheduled the matter for a trial to

begin on May 23, 2011. Napier did not appear for trial as scheduled. When Napier failed

to appear, the trial court revoked Napier's bond for a second time and issued another

warrant for Napier's arrest.

       {¶ 11} Approximately eight years later, on April 19, 2019, Napier was arrested on the

trial court's outstanding bench warrant. Following Napier's arrest, the trial court held a

hearing and set Napier's bond at $250,000. The next month, on May 16, 2019, the trial

court held another hearing and scheduled the matter for a trial to begin on July 29, 2019.

However, prior to trial, the trial court determined that Napier was no longer competent to

stand trial. Approximately five months later, on December 11, 2019, the trial court issued a

decision finding Napier had regained his competency to stand trial. The trial court then

rescheduled the matter for a trial to begin on March 23, 2020.

       {¶ 12} On February 20, 2020, Napier moved the trial court for an order requiring the

                                              -5-
                                                                                Butler CA2020-03-038

state to supply his expert with a representative sample of the "alleged illegal substance

which serves as the basis of the within charge." Napier supported his motion by citing to

R.C. 2925.51(E). As relevant here, pursuant to that statute:

                Any person who is accused of a violation of [Chapter 2925] or
                of Chapter 3719. of the Revised Code is entitled, upon written
                request made to the prosecuting attorney, to have a portion of
                the substance that is, or of each of the substances that are, the
                basis of the alleged violation preserved for the benefit of
                independent analysis performed by a laboratory analyst
                employed by the accused person, or, if the accused is indigent,
                by a qualified laboratory analyst appointed by the court. Such
                portion shall be a representative sample of the entire substance
                that is, or of each of the substances that are, the basis of the
                alleged violation and shall be of sufficient size, in the opinion of
                the court, to permit the accused's analyst to make a thorough
                scientific analysis concerning the identity of the substance or
                substances.

        {¶ 13} On February 25, 2020, the trial court held a hearing on Napier's motion. At

this hearing, the state acknowledged that it could not provide Napier's expert with the

requested sample because the evidence had already been "destroyed" by the Butler County

Sheriff's Office the preceding year, in 2019.             Explaining why the evidence had been

destroyed, the state notified the trial court as follows:

                Your Honor, in my conversation with Ofc. Barder, he – I don't
                think deputy because he's with a different agency now.1 What
                he relayed to me was they sent out something to see if these
                cases are still active. They sent it to him at the sheriff's office, I
                guess, address. He didn't receive that. They didn't get a
                response. And it was destroyed. That's the last I've heard. * *
                * I don't think anyone signed it but I don't think it was malicious.
                I don't think it was in bad faith. I think it was done – they thought
                it was just an old case.

To this, Napier's trial counsel stated:

                Judge, I have no reason to disbelieve the Prosecutor on that
                fact. I don't believe he had any influence over the destruction of


1. We note that while the transcript refers to "Ofc. Barber," the circumstances indicate that the state was
actually referring to Deputy Brown. This is the same Deputy Brown who testified at the hearing on Napier's
motion to suppress.
                                                   -6-
                                                                       Butler CA2020-03-038

              that property or guided anyway to do so. * * * But, Judge, with
              that fact now being known, I will inform the Court I'll be filing a
              motion to dismiss.

       {¶ 14} On March 5, 2020, Napier filed his motion to dismiss. To support this claim,

Napier relied heavily on this court's decision in State v. Riley, 69 Ohio App. 3d 509, 511

(12th Dist.1990). In that case, the state appealed a trial court's decision dismissing an

indictment charging a defendant with two counts of "drug abuse" based on the state's failure

to adhere to the requirements set forth in R.C. 2925.51(E) when the state's testing process

"totally consumed" the substance. Finding no error in the trial court's decision, this court

stated:

              In [State v. Godby, 12th Dist. Warren No. CA83-05-029, 1984
              Ohio App. LEXIS 8796 (Feb. 27 1984)], this court held that
              under R.C. 2925.51(E), the state should refrain from conducting
              an analysis of a suspected controlled substance without
              affording the accused an opportunity to have his own analyst
              present when only a meager quantity of the suspected
              substance is available for analysis and such analysis would
              consume the entire amount, thereby depriving the accused of
              the opportunity to conduct his own independent analysis. In
              [State v. Smallwood, 12th Dist. Clermont No. CA87-08-066,
              1988 Ohio App. LEXIS 191 (Jan. 25, 1988)], we extended
              Godby, supra, to situations such as the case at bar so as to
              include those suspected of committing an offense within the
              ambit of R.C. 2925.51 as well as those formally charged with an
              offense. The Smallwood decision also affirmed the dismissal of
              the indictment as a proper remedy for a violation of R.C.
              2925.51(E).

(Emphasis added.) Id. at 511.

       {¶ 15} On March 12, 2020, the trial court held a hearing on Napier's motion to

dismiss. After hearing arguments from both parties, the trial court issued its decision from

the bench granting Napier's motion. In so holding, the trial court stated that it felt that

"normally" it would be up to the trial court to "fashion the remedy to discourage the violation

in that case and discourage future violations," something it would do by taking into account

"the degree of bad faith," as well as whether the defendant "may have contributed to the

                                              -7-
                                                                      Butler CA2020-03-038

destruction of the evidence by fleeing and eluding the law and not abiding by the bond

conditions. And secreting himself." The trial court, however, determined that under these

circumstances it had "no discretion" given this court's decision in Riley as outlined above.

Specifically, as the trial court stated:

               But it appears that the Court has no discretion, is without
               discretion to consider any of those factors and must simply
               determine whether or not there's been a violation of the duty to
               preserve the evidence as set forth in Revised Code Section
               292[5].51. And that has been conceded. * * * So as a result of
               that being conceded, the Court has – the Court has no choice
               but to dismiss the indictment against this Defendant.

       {¶ 16} The trial court then concluded and noted that its decision was based "solely"

on the statutory language found in R.C. 2925.51(E) and this court's decisions in Riley,

Godby, Smallwood, and State v. Bross, 12th Dist. Butler No. CA90-04-079, 1990 Ohio App.

LEXIS 4716 (Oct. 29, 1990), a case in which this court found at *3 that "[t]he Smallwood

decision * * * affirmed the dismissal of the indictment as a proper remedy for a violation of

R.C. 2925.51(E)." The state now appeals the trial court's decision granting Napier's motion

to dismiss, raising the following single assignment of error for review.

       {¶ 17} THE BUTLER COUNTY COURT OF COMMON PLEAS COMMITTED

REVERSIBLE ERROR WHEN IT GRANTED APPELLEE'S MOTION TO DISMISS.

       {¶ 18} The state argues the trial court erred by granting Napier's motion to dismiss

upon finding the state could not adhere to the requirements set forth by R.C. 2925.51(E).

We agree.

       {¶ 19} "The Ohio Revised Code provides a mechanism whereby the accused in a

drug case may request in writing that a sample of the chemical be preserved for testing."

State v. Hendricks, 9th Dist. Summit No. CA25133, 2011-Ohio-3796, ¶ 7. This mechanism

is found in R.C. 2925.51. That statute is designed to ensure that a defendant accused of

violating R.C. Chapter 2925, like Napier, has the opportunity to prepare a valid defense

                                             -8-
                                                                     Butler CA2020-03-038

where there is a question as to the makeup of the drug involved in the charged offense.

Godby, 1984 Ohio App. LEXIS 8796 at *6. Specifically, "R.C. 2925.51(E) provides that any

individual accused of a violation of R.C. Chapter 2925 is entitled, upon proper written

request, to have a portion of the substance forming the basis of the alleged violation

preserved for the benefit of independent analysis performed by a laboratory analyst

employed [by] the accused." Bross, 1990 Ohio App. LEXIS 4716 at *2.

      {¶ 20} Although "[t]he right to have an independent analysis is derived exclusively

from statute, rather than from the constitution," State v. Dorton, 5th Dist. Licking No. CA

2651, 1980 Ohio App. LEXIS 12005, *9 (Feb. 20, 1980), this court has previously

determined that the dismissal of the indictment is a proper remedy for when the state

violated the requirements set forth by R.C. 2925.51(E). Smallwood, 1988 Ohio App. LEXIS

191 at *8, citing Godby; see, e.g., Riley, 69 Ohio App. 3d at 511 ("[o]ur prior decisions in

Godby and Smallwood are dispositive of the case at bar and we find that the trial court did

not err in dismissing the indictment against appellee" where the state violated the

requirements set forth in R.C. 2925.51[E]); see also Bross at *3 ("[t]he Smallwood decision

* * * affirmed the dismissal of the indictment as a proper remedy for a violation of R.C.

2925.51[E]").

      {¶ 21} However, in so far as this court's decisions in Godby, Smallwood, Riley, and

Bross hold that a trial court must dismiss the indictment in a case where the state cannot

adhere to the requirements set forth in R.C. 2925.51(E), this court's decisions in those

cases are no longer good law and are hereby overruled. Contrary to what this court held in

those four cases now approaching over 30 years ago, R.C. 2925.51(E) "is not designed to

automatically prevent the conviction of a defendant or suppression of a laboratory report

regarding drugs that have been destroyed prior to trial." State v. Calhoun, 9th Dist. Lorain

No. 94CA005907, 1995 Ohio App. LEXIS 3336, *3-4 (Aug. 9, 1995). Rather, it is now

                                            -9-
                                                                       Butler CA2020-03-038

generally well established that "a violation of a defendant's statutory rights under R.C.

2925.51(E) 'provides an insufficient basis, standing alone, to suppress the [s]tate's

evidence.'" State v. Barron, 2d Dist., 2011-Ohio-2425, ¶ 14, quoting State v. Christian, 2d

Dist. Montgomery No. 17824, 1999 Ohio App. LEXIS 6035, *18 (Dec. 17, 1999). This is

because, absent a legislative mandate requiring its application, "a purely statutory violation

does not trigger application of the exclusionary rule." State v. Dallman, 12th Dist. Clermont

Nos. CA2017-11-056 and CA2017-11-057, 2018-Ohio-2670, ¶ 26, citing State v. Jones, 88
Ohio St. 3d 430, 435-436 (2000); see also State v. Morse, 12th Dist. Warren Nos. CA2001-

11-099 and CA2001-11-100, 2002-Ohio-3873, ¶ 20 ("the exclusionary rule will not ordinarily

be applied to evidence that is the product of police conduct violative of state law, but not

violative of constitutional rights, absent a legislative mandate requiring application of the

exclusionary rule").

       {¶ 22} Because a violation of a defendant's statutory rights under R.C. 2925.51(E) is

insufficient to automatically trigger the suppression of the state's evidence, we hold that

such a violation, standing alone, would also be insufficient to automatically trigger the

dismissal of the indictment. A defendant alleging a violation of R.C. 2925.51(E) must

instead "establish a violation of his [or her] constitutional rights to obtain a remedy." State

v. Jarvis, 2d Dist. Montgomery No. 16388, 1998 Ohio App. LEXIS 453, *15 (Feb. 13, 1998).

This is done by applying the standard for evaluating due process violations set forth by the

United States Supreme Court in Arizona v. Youngblood, 488 U.S. 51, 109 S. Ct. 333 (1988).

See, e.g., State v. Johnson, 8th Dist. Cuyahoga No. 82527, 2003-Ohio-4569, ¶ 12

("[v]iolations of R.C. 2925.51 are evaluated under the Arizona v. Youngblood, supra,

standard for due process violations"), citing State v. Smith, 9th Dist. Lorain No.

93CA005585, 1994 Ohio App. LEXIS 1089, *9 (Mar. 16, 1994). Therefore, for the defendant

to prevail, the defendant must show that the state either "(1) failed to preserve materially

                                             - 10 -
                                                                        Butler CA2020-03-038

exculpatory evidence or (2) in bad faith, destroyed potentially useful evidence." Barron,

2011-Ohio-2425 at ¶ 15, citing State v. Franklin, 2d Dist. Montgomery No. 19041, 2002-

Ohio-2370, ¶ 44 thru 46, citing Youngblood at 57-58; State v. Brown, 170 Ohio App. 3d 235,

2007-Ohio-179, ¶ 12 (2d Dist.) ("[w]hen evidence is only potentially exculpatory, the

destruction of such evidence does not deprive an accused of due process unless the police

acted in bad faith when destroying the evidence").

       {¶ 23} The evidence at issue in this case – a substance that tests conducted by the

Hamilton County Crime Lab determined was 4.96 grams of methamphetamine – did not

have any exculpatory value to Napier that was apparent prior to its destruction. See, e.g.

Barron, 2011-Ohio-2425 at ¶ 16 (appellant's urine sample "had no exculpatory value that

was apparent before its destruction because it already had tested positive for cocaine").

This is because, by moving the trial court for an order requiring the state to supply his expert

with a representative sample of that substance, Napier was merely planning to subject the

substance to additional testing.     This does not, in and of itself, make the substance

materially exculpatory. "'[E]videntiary material of which no more can be said than that it

could have been subjected to tests, the results of which might have exonerated the

defendant,' is not materially exculpatory." Id., quoting Christian, 1999 Ohio App. LEXIS

6035 at *20. This makes sense when considering there was no basis to conclude the

substance was something other than methamphetamine prior to its destruction. See, e.g.,

Brown, 2007-Ohio-179 at ¶ 13 (there was no basis to conclude that the substance was not

crack cocaine where the state "obtained a laboratory report showing that the substance

seized from the pocket of [d]efendant's shirt was cocaine" prior to its destruction).

Therefore, rather than materially exculpatory evidence, the substance was only potentially

useful evidence. Accordingly, because the substance was, at best, merely potentially useful

evidence, its destruction did not constitute a due process violation that would entitle Napier

                                             - 11 -
                                                                        Butler CA2020-03-038

to a remedy absent a finding of bad faith.

       {¶ 24} The record indicates that the substance was destroyed pursuant to the

standard procedure employed by the Butler County Sheriff's Office when deciding whether

to retain certain evidence for still open, albeit older cases. "The fact that the substance was

destroyed pursuant to 'standard procedure' does not alter the fact that appellee violated its

statutory duty to preserve the sample portion until it was no longer needed for compliance

with R.C. 2925.51." State v. Hutcherson, 10th Dist. Franklin No. 89AP-577, 1989 Ohio App.

Lexis 4484, *4 (Nov. 28, 1989).       However, although it "cannot use its own 'standard

procedure' as a shield to providing discovery that has been legislatively mandated," there

is nothing in the record to indicate the Butler County Sheriff's Office, or the state in general,

acted in bad faith by destroying the evidence approximately eight years after Napier

absconded on the eve of trial.

       {¶ 25} "'The term 'bad faith' generally implies something more than bad judgment or

negligence.'" Barron, 2011-Ohio-2425 at ¶ 17, quoting State v. Buhrman, 2d Dist. Greene

No. 96 CA 145, 1997 Ohio App. LEXIS 4093, *35 (Sept. 12, 1997). The term also "imports

a dishonest purpose, moral obliquity, conscious wrongdoing, breach of a known duty

through some ulterior motive or will partaking of the nature of fraud" that "embraces the

actual intent to mislead or deceive another."          Barron.   None of that occurred here.

Therefore, because there is no indication that the substance was destroyed in bad faith, the

destruction of the evidence did not constitute a violation of Napier's due process rights that

would entitle him to a remedy. See, e.g., Barron at ¶ 17, 21 (appellate court "unpersuaded

that the trial court abused its discretion in declining to suppress the lab test results" where

the defendant was unable to establish "the actions of the prosecution, or of the crime lab,

amounted to bad faith"). Accordingly, for the reasons outlined above, we find the trial court's

decision to grant Napier's motion to dismiss was error.

                                              - 12 -
                                                                          Butler CA2020-03-038

       {¶ 26} In so holding, we note that this court offers no opinion as to what remedy a

trial court should award to a defendant who, unlike Napier in this case, prevails on a due

process claim based on the destruction of evidence in violation of R.C. 2925.51(E). We

believe that is a question better suited for the trial court to decide based on the facts and

circumstances of that particular case. This allows the trial court to exercise its discretion in

fashioning the remedy that it believes should be awarded to an aggrieved defendant. Such

a remedy may include, but is not limited to, suppressing the evidence or, in more egregious

cases, dismissing the indictment outright. Given the trial court's discretion in this matter, a

trial court's decision as to what remedy to award to the defendant would be reviewed by

this court for an abuse of that discretion. "Such a standard requires extraordinary deference

to the trial court" that allows this court to reverse the trial court's decision only if we were to

find the trial court's decision was unreasonable, arbitrary, or unconscionable. State v.

Davis, 12th Dist. Butler No. CA97-12-240, 1998 Ohio App. LEXIS 4550, *4 (Sept. 28, 1998).

       {¶ 27} Judgment reversed and remanded.


       HENDRICKSON, P.J., and RINGLAND, J., concur.




                                               - 13 -